Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on 09/25/2020.
Claims 164-205 are pending. Claims 164, 178, 183-185 are amended. New claims 203-205 are entered.
The previous rejection of claims 164-167, 170-180 and 183-184 are withdrawn, necessitated by the applicant amendment.
After reconsideration of the art, new rejections are entered with respect to claims 164-167, 170-180 and 183-84, necessitated by the applicant amendment.
However after reconsideration of the record new rejection are entered, necessitated by the applicant amendment.
Claims 186-202 remain allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 164, 166-167, 170-173, 175-180, 182-184 and 203-205 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verstraete (US 2010/0155293) in view of Wu et al (US 2013/0118954).
Regarding claim 164, Verstraete A process for upgrading heavy oil, the process comprising:
removing at least a portion of metals from the heavy oil in a hydrodemetalization reaction zone (HDM) to form a hydrodemetalization reaction effluent (see paragraph 0028-0029); and
removing at least a portion of metals and at least a portion of nitrogen from the hydrodemetalization reaction effluent in a transition reaction zone (HDR upstream) to form a transition reaction effluent, where the transition reaction zone is positioned downstream of the hydrodemetalization reaction zone (see paragraph 0046 and 0051); and 
removing at least a portion of nitrogen from the transition reaction effluent in a hydrodenitrogenation reaction zone to form a hydrodenitrogenation reaction effluent, where the hydrodenitrogenation reaction zone is positioned downstream of the transition reaction zone (HDR downstream, see paragraph 0051, 0081-0085); and 
reducing aromatics content in the hydrodenitrogenation reaction effluent in a hydrocracking reaction zone to form an upgraded fuel, where: the hydrocracking reaction zone is positioned downstream of the hydrodenitrogenation  reaction zone (see paragraph 0098 and figure 1); and
the aromatics content is reduced in the hydrodenitrogenation reaction effluent in the hydrocracking reaction zone by contacting the hydrodenitrogenation reaction effluent with the hydrocracking catalyst (see paragraph 0098, hydrogenation of aromatics); and

Verstraete does not however disclose wherein the hydrocracking reaction zone comprises a hydrocracking catalyst comprising a mesoporous zeolite and one or more metals, where the mesoporous zeolite has an average pore size of from 2 nm to 50 nm; 
In a related hydrocracking invention Wu discloses a method of making and use of a hydrocracking catalyst that is comprised of a new Y zeolite which exhibits in exceptionally low small mesoporous peak around the 3nm to 5nm range, while maintaining substantial volume of the large mesopores having diameters from a range of 5 nm to 50 nm (see paragraph 0033-0034);
Wu further discloses wherein the hydrocracking catalysts exhibit improved distillate yield and selectivity as well as improved conversions at lower temperatures than conventional hydrocracking catalysts containing Y zeolites, hydrocracking processes (see abstract).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to readily combine Vestraete with the Wu hydrocracking support and arrive at the applicant claimed invention, wherein the hydrocracking reaction zone comprises a hydrocracking catalyst comprising a mesoporous zeolite and one or more metals, wherein said catalyst contains an average pore size from 2 nm to 50 nm, as Wu discloses that the said Y type mesoporous zeolite exhibit improved distillate yield and selectivity as well as improved conversions at lower temperatures than conventional hydrocracking catalysts containing Y zeolites.
With respect to claim 166 the prior combination teaches the limitation of claim 164.

With respect to claim 167, the prior combination teaches the limitation of claim 164.
Verstraete further discloses where the hydrodenitrogenation reaction zone comprises a hydrodenitrogenation catalyst, and the nitrogen is removed from the transition reaction effluent in the hydrodenitrogenation reaction zone by contacting the transition reaction effluent with the hydrodenitrogenation catalyst, where the hydrodenitrogenation catalyst comprises molybdenum and nickel (see paragraph 0053).
With respect to claim 170, the prior combination teaches the limitation of claim 164.
Wu further discloses where hydrocracking catalyst comprises tungsten and nickel (see paragraph 0078).
With respect to claim 171, the prior combination teaches the limitation of claim 164.
Wu further discloses further discloses wherein the combined metal concentration on the hydrocracking catalyst is 0.25 wt. % and 40 wt. %, to include nickel-tungsten combinations (see paragraph 0080-0081) and wherein zeolite comprises from at least 10 wt. % to at least 50 wt. % and a binder from about 0 wt. % to about 99 wt. % (see paragraph 0074 and 0076).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
With respect to claim 172, the prior combination teaches the limitation of claim 164.
Wu further discloses where hydrocracking catalyst comprises molybdenum and nickel (see paragraph 0078).
With respect to claim 173, the prior combination teaches the limitation of claim 164.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
 With respect to claim 175, the prior combination teaches the limitation of claim 164.
Verstraete further discloses further comprising processing the upgraded fuel to form one or more petrochemical fractions (see paragraph 0101-0102).
With respect to claim 176, the prior combination teaches the limitation of claim 175.
Verstraete further discloses where the processing of the upgraded fuel comprises a hydrocracking process (see paragraph 0101-0102).
With respect to claim 177, the prior combination teaches the limitation of claim 175.
Verstraete further discloses where the processing of the upgraded fuel comprises fluid catalytic cracking (see paragraph 0106-0107).
With respect to claim 178, Verstraete discloses a process for upgrading heavy oil, the process comprising: 
introducing a stream comprising the heavy oil to a hydrodemetalization reaction zone comprising hydrodemetalization catalyst (see abstract, paragraph 0025-0026 and 0029); 
removing at least a portion of metals from the heavy oil in a hydrodemetalization reaction zone to form a hydrodemetalization reaction effluent (see paragraph 0029); 
passing the hydrodemetalization reaction effluent from the hydrodemetalization reaction zone to a transition reaction zone comprising a transition catalyst (upstream HDR, see paragraph 0046 and 0051); 4Application No.: 15/605,575 Docket No.: SA 6058 PA/77097-60581 

passing the transition reaction effluent from the transition reaction zone to a hydrodenitrogenation reaction zone comprising a hydrodenitrogenation catalyst (see paragraph 0051); 
removing at least a portion of nitrogen from the transition reaction effluent in the hydrodenitrogenation reaction zone to form a hydrodenitrogenation reaction effluent (see paragraph 0051); 
passing the hydrodenitrogenation reaction effluent to a hydrocracking reaction zone comprising a hydrocracking catalyst (see paragraph 0095), reducing aromatics content in the hydrodenitrogenation reaction effluent in the hydrocracking reaction zone to form an upgraded fuel (see paragraph 0098), and 
one or more of the hydrodemetalization reaction zone, the transition reaction zone, the hydrodenitrogenation reaction zone, and the hydrocracking reaction zone comprise a fixed bed (see paragraph 0018, examiner notes the phrase “one or more of the HDM, transition, HDN and HDK zones comprise a fixed bed”, reads as “at least one of the HDM, transition, HDN and HDK zones comprise a fixed bed”).
Verstraete does not however disclose wherein the hydrocracking reaction zone comprises a hydrocracking catalyst comprising a mesoporous zeolite and one or more metals, where the mesoporous zeolite has an average pore size of from 2 nm to 50 nm; 
In a related hydrocracking invention Wu discloses a method of making and use of a hydrocracking catalyst that is comprised of a new Y zeolite which exhibits in exceptionally low small mesoporous peak around the 3nm to 5nm range, while maintaining substantial volume of the large mesopores having diameters from a range of 5 nm to 50 nm (see paragraph 0033-0034);

Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to readily combine Vestraete with the Wu hydrocracking support and arrive at the applicant claimed invention, wherein the hydrocracking reaction zone comprises a hydrocracking catalyst comprising a mesoporous zeolite and one or more metals, wherein said catalyst contains an average pore size from 2 nm to 50 nm, as Wu discloses that the said Y type mesoporous zeolite exhibit improved distillate yield and selectivity as well as improved conversions at lower temperatures than conventional hydrocracking catalysts containing Y zeolites.
With respect to claim 179, the prior combination teaches the limitation of claim 178.
Wu further discloses where hydrocracking catalyst comprises tungsten and nickel (see paragraph 0078).
With respect to claim 180, the prior combination teaches the limitation of claim 178.
Wu further discloses where hydrocracking catalyst comprises molybdenum and nickel (see paragraph 0078).
Regarding claim 182, Verstraete discloses a hydroprocessing reactor comprising: a hydrodemetalization catalyst (see paragraph 0028-0029); a transition catalyst positioned downstream of the hydrodemetalization catalyst (see paragraph 0045-0046); a hydrodenitrogenation catalyst positioned downstream of the transition catalyst (see paragraph 0051); and5Application No.: 15/605,575 Docket No.: SA 6058 PA/77097-60581 a hydrocracking catalyst positioned downstream of the hydrodenitrogenation catalyst (see paragraph 0098).
Verstraete does not however disclose wherein the hydrocracking catalyst comprising a mesoporous zeolite and one or more metals, where the mesoporous zeolite has an average pore size of from 2 nm to 50 nm; 

Wu further discloses wherein the hydrocracking catalysts exhibit improved distillate yield and selectivity as well as improved conversions at lower temperatures than conventional hydrocracking catalysts containing Y zeolites, hydrocracking processes (see abstract).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to readily combine Vestraete with the Wu hydrocracking support and arrive at the applicant claimed invention, wherein the hydrocracking reaction zone comprises a hydrocracking catalyst comprising a mesoporous zeolite and one or more metals, wherein said catalyst contains an average pore size from 2 nm to 50 nm, as Wu discloses that the said Y type mesoporous zeolite exhibit improved distillate yield and selectivity as well as improved conversions at lower temperatures than conventional hydrocracking catalysts containing Y zeolites.
With respect to claim 183, the prior combination teaches the limitation of claim 182.
Wu further discloses where hydrocracking catalyst comprises tungsten and nickel (see paragraph 0078).
With respect to claim 184, the prior combination teaches the limitation of claim 182.
Wu further discloses where hydrocracking catalyst comprises molybdenum and nickel (see paragraph 0078).
With respect to claims 203, the prior combination teaches the limitation of claim 164.
Verstraete further discloses wherein where each of the hydrodemetalization reaction zone, the transition reaction zone, the hydrodenitrogenation reaction zone, and the hydrocracking reaction zone comprise a fixed bed (see figure 1).

Verstraete further discloses wherein where each of the hydrodemetalization reaction zone, the transition reaction zone, the hydrodenitrogenation reaction zone, and the hydrocracking reaction zone comprise a fixed bed (see figure 1).
With respect to claims 205, the prior combination teaches the limitation of claim 182.
Verstraete further discloses wherein where each of the hydrodemetalization reaction zone, the transition reaction zone, the hydrodenitrogenation reaction zone, and the hydrocracking reaction zone comprise a fixed bed (see figure 1).

Claim 165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verstraete and Wu as applied to claim 164 above, and further in view of  Billion et al (US 4,510,042  equivalent to EP-B-113284 which is referred to by Verstraete for the Demetallization catalyst).
With respect to claim 165, the prior combination discloses the limitation of claim 164.
Verstraete further discloses wherein the hydrodemetalization reaction zone comprises a hydrodemetalization catalyst, and the metal is removed from the heavy oil in2Application No.: 15/605,575 Docket No.: SA 6058 PA/77097-60581 the hydrodemetalization reaction zone by contacting the heavy oil with the hydrodemetalization catalyst (see paragraph 0029).
The prior combination does not however explicitly disclose where the hydrodemetalization catalyst comprises molybdenum, however states that catalyst disclosed in EP-B-113284 (US 4,510,042 used as equivalent reference) are applicable for the hydrodemetalization step (see Verstraete paragraph 0029). 
Billion discloses a process wherein oils are converted to lighter fractions by mixing with H2 and then: (i) hydrovisbreaking; (ii) hydrodemetalization over a catalyst comprising an Al2O3 support and at least one metal from Groups, V, VI and VIII (Fe Group); and (iii) 
Billion further discloses wherein the hydrodemetalization catalyst comprises molybdenum (see col 4 lines 2-25).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to readily use molybdenum with the demetallization catalyst disclosed by the prior combination, as claimed, as Verstraete discloses that applicable catalyst for the hydrodemetalization are included in Billion, and Billion discloses that the catalyst comprises molybdenum.
   Claim 174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verstraete and Wu as applied to claim 164 above, and further in view of Lindberg (US 2017/0306245).
With respect to claim 174, the prior combination teaches the limitation of claim 164.  The prior combination further discloses wherein feedstock comprises VGO and DAO, roughly 22 API (see paragraph 0025-0026).
However the prior combination is silent to where the heavy oil comprises crude oil, where the crude oil has an American Petroleum Institute (API) gravity of from 25 degrees to 50 degrees.
However as shown, by Lindberg hydrocarbons may be classified as heavy crude oil, wherein heavy crude oil due to having an API gravity of less than 22.3 and potentially the hydrocarbons may be classified as light crude oil, wherein hydrocarbon may be classified as light crude oil due to having an API of greater than 31.1 and/or due to originating from US and having an API of 37 to 42 and/or due to being non-US originating and having an API of 32 to 42 degrees and hydrocarbon may be classified as medium crude oil, wherein hydrocarbon may be classified as medium crude oil due to having an API of 22.3 to 31.1 (see paragraph 0022).
.    
Allowable Subject Matter
Claims 168, 169, 181,185 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 186-202 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 186, 199 and 201 recite limitations to a hydrodenitrogenation reaction zone comprising a hydrodenitrogenation catalyst comprising one or more metals on an alumina support, the alumina support having an average pore size of from 25 nm to 50 nm.
The closest prior art Verstraete (US 2010/0155293) and Wu (US 2013/0118954) disclose a substantial portion of the claimed invention (see rejection of claim 164 above).
The closest prior art Verstraete and Wu do not however disclose wherein the hydrodenitrogenation catalyst comprises one or more metals on an alumina support, the alumina support having an average pore size of from 25 nm to 50 nm.
Examiner notes Rocha (US 6,383,975) discloses a catalyst with high catalytic activity and selectivity for hydrodenitrogenation, as well as a good hydrodesulfurization and hydrodemetalization activity on petroleum oil fractions, preferably middle and heavy fractions (see col 3 lines 5-20).
Rocha further discloses that the catalyst comprises a support and metals which provide the physical and chemical properties to carry out such reactions at industrial hydrotreating conditions, wherein the support is formed of a refractory oxide, with alumina, preferably gamma alumina, delta alumina, or a mixture of such alumina phases and the support preferably 
 However in review of Rocha, it is the Examiner positon that Rocha teaches one of ordinary skill to modify the hydrodenitrogenation with a pore volume within 5nm to 20 nm and not the claimed range of 25 nm to 50 nm.
Consequently it is the Examiner position that the claimed invention is patentable over the prior art. 
  The following is a statement of reasons for the indication of allowable subject matter: with respect to dependent claims 168, 169, 181,185, the claims recite a similar hydrodenitrogenation catalyst having an alumina support having an average pore size of from 25 nm to 50 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Randy Boyer/
Primary Examiner, Art Unit 1771